UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6374


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR LEON PRESSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00047-FL-1)


Submitted:   August 14, 2013                 Decided:   August 21, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamar Leon Pressey, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamar Leon Pressey appeals the district court’s order

denying his motion for a reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Pressey, No. 7:09-cr-

00047-FL-1    (E.D.N.C.   Mar.   5,   2013).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                      2